Citation Nr: 1755994	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety prior to April 17, 2012, and a rating in excess of 70 percent on and after April 17, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1968 to October 1970, including combat service in the Vietnam War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the April 2007 rating decision, the RO denied a disability rating in excess of 50 percent for PTSD.  

This issue was previously remanded by the Board in March 2012 and August 2014 for further development.  It has been returned to the Board for further review.  

In an October 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for PTSD to 70 percent, effective April 17, 2012.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2013 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with anxiety.  


FINDING OF FACT

The Veteran's PTSD with anxiety, throughout the period on appeal, has been manifested by occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, from May 4, 2006 to April 16, 2012, the criteria for a disability rating of 70 percent for PTSD with anxiety have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  Throughout the appeal period, the criteria for a disability rating in excess of 70 percent for PTSD with anxiety have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his PTSD with anxiety warrants higher ratings than those currently assigned.  It is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD, with a 50 percent rating from January 14, 1998 to April 16, 2012, and a 70 percent rating on and after April 17, 2012.  VA received the Veteran's claim for an increased rating on May 4, 2006.  

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 41 to 50 is defined as serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

In the Veteran's May 2006 claim, he reported that his PTSD required him to work in a "hospital controlled atmosphere" and that he had to transfer to a job with reduced pay due to an inability to deal with the stress of his previous position.  He also reported high anxiety, fear or panic attacks, and trouble controlling emotions, concentrating, or thinking clearly.  

During a May 2006 VA treatment appointment, the Veteran reported irritability and difficulty with his temper but also reported that this had improved.  The treatment provider found that the Veteran had a decreased threshold for irritability, anger, autonomic hyperactivity, withdrawal, and reliving.  The treatment provider noted that the Veteran was better able to self-regulate at his new job than at his old one but still had a low threshold for anxiety.  The Veteran described a recent incident in which his anxiety precluded him from passing a test during a training seminar, which prevented him from receiving accreditation.  On examination, the Veteran was alert and oriented, he did not show to be seriously distressed, his thought processes were logical and sequential, his thought content was without suicidal, violent, or homicidal ideations, intentions, or impulses, there were no delusions, hallucinations, obsessions, compulsions, or phobias, his abstract ability tested as reasonable, his mood and affect were congruent and euthymic but nervous due to the training incident, his ability to concentrate was good, his judgment was good, his insight was fair, and his speech was within normal limits in rate, rhythm, tone, content, and prosody.  The treatment provider noted that "one could observe that threshold for PTSD irritability and other anxiety symptoms is overall lower than that of the average person."

During a June 2006 VA treatment appointment, the treatment provider found that the effects of the training incident had resolved.  The treatment provider assigned a GAF score of 63.  

During an October 2006 VA treatment appointment, the Veteran reported that he was losing his temper more easily and that this had frustrated and upset his daughter and family.  The treatment provider noted worsening anxiety, irritability, and depression.  

VA received a statement from the Veteran in October 2006.  He reported the same symptoms as in his May 2006 claim but added that his symptoms now included survivor's guilt and aggressive behavior.  

During a November 2006 VA treatment appointment, the treatment provider noted that the Veteran's underlying anxiety and fragility could be easily brought out and that the Veteran appeared psychologically fatigued and overstimulated at the end of the work day.  

During a February 2007 VA treatment appointment, the treatment provider noted that, after finding a less stressful position, the Veteran was functioning reasonably at work within the context of his chronic illness.   The treatment provider characterized the Veteran's PTSD and depressive symptoms as severe.  The Veteran reported an improved ability to get along with others in the past year.  The treatment provider found that the Veteran needed "an environment consistent with low stimulation in order to minimize autonomic hyperactivity and to concentrate at work" and noted that the Veteran tended toward stability "under appropriate lower pressure conditions."

During a March 2007 VA treatment appointment, the treatment provider noted a subjective impression that the Veteran's tolerance for sensory input had waned during the day.  The treatment provider assigned a GAF score of 63.  During an April 2007 VA treatment appointment, the same treatment provider assigned a GAF score of 60.  During a June 2007 VA treatment appointment, the same treatment provider assigned a GAF score of 63.  

The Veteran submitted a June 2007 statement from his daughter, who reported that outbursts brought on by news of the Iraq War made it "impossible for us, as a family, to deal with him."  She also reported that, for as long as she could remember, the Veteran "has been plagued by nightmares and periods of outbursts for reasons which are not apparent to those who were not in his situation."  She reported that she could not remember a weekend when she had not become upset or cried over the Veteran's behavior and that, when not angry, he was easily susceptible to periods of depression.  She characterized her relationship with the Veteran as "in no way close" and stated that she felt "extremely uncomfortable" around him, to the point of becoming easily startled because she was so used to his yelling.  She also reported that the Veteran did not socialize at all, found it hard to relate to others, and was easily offended.  

The Veteran also submitted a July 2007 statement from his spouse, who began by stating that the fact that she had been married to the Veteran for almost 23 years "does not, in anyway, mean that he is capable of maintaining a relationship" and that she "should have left him many years ago."  She reported that she found his main problem to be anger and that his family never knew when he would have an outburst that would be "extremely verbally abusive" and could last from "thirty minutes to an entire weekend."  She stated that these outbursts could be brought on by stimuli as slight as dropping an object or hearing a barking dog.  She reported that the family was "very on edge" around the Veteran and that, after seeing the psychological effect of the Veteran's behavior on their daughter, she chose not to have any more children with him because she "would not do this to another child."  She reported that the Veteran had difficulty sleeping and that waking up scared or "on guard" due to unfamiliar noises might cause another outburst of anger.  She stated that "Anytime he feels frustrated, it results in screaming and swearing."  She ended her statement by noting that the Veteran did not have a good rapport with either of his children, that "[m]ost of their holidays have been ruined by his behavior," and that it was "very difficult" to live with him.  

The Veteran also submitted an August 2007 letter from his treating VA psychiatrist and social worker, who listed the Veteran's symptoms as sleep disturbance, difficulty concentrating, hyperarousal, and irritability with outbursts of anger, impacting his job performance and family life.  They also found the Veteran to have a high degree of anxiety and that he had made many attempts to adapt and cope in the areas of occupational functioning, family life, and education, but had experienced many problems adapting due to periods of depression and panic-like responses to stressful circumstances.  The treatment providers noted that the Veteran was finding it increasingly difficult to sustain his present level of functioning and assigned a GAF score of 45.  

VA received a statement from the Veteran in September 2007.  He reported that he found it nearly impossible to socialize and that he suspected his marriage would end as soon as his daughter completed her education.  He also reported that he struggled every day to get along with people at work, "not to go off and scare anyone."  

During a September 2007 VA treatment appointment, the treatment provider assigned a GAF score of 59.  During a November 2007 VA treatment appointment, the treatment provider noted that the Veteran had a "low threshold for becoming distressed."  

During a March 2008 VA treatment appointment, the treatment provider noted that the Veteran had a "low threshold for becoming reactively angry and distressed."  During an August 2008 VA treatment appointment, the treatment provider elaborated on this, finding the Veteran to have a "low threshold for becoming reactively angry, triggered, reactive, and distressed."  

During a January 2009 VA treatment appointment, the treatment provider noted that the Veteran was "[o]n edge today, glued to the back rest of his chair, hands holding on tightly to chair arms, because he is aggravated with memories from Vietnam which were brought back by issues with his claim."  The treatment provider added that the Veteran "lately has been very aggravated in terms of his PTSD with more flashbacks, irritability, anger, nervousness, anxiety, and generalized preoccupation with Vietnam and the injustice of the whole matter," in addition to being withdrawn and wishing to discontinue group therapy.  The Veteran reported that psychiatric medication was causing him to have concentration issues that interfered with his work.

In the Veteran's January 2009 substantive appeal (VA Form 9), he opined that he would be unemployable if not for mental health treatment and noted that it was becoming harder to concentrate and refrain from becoming violent at work.  He reported that he had become "very antisocial" and avoided groups, making it hard to maintain a rapport with coworkers.  He also reported "numbness" in social interaction and group meetings and that this made it difficult to communicate.  He characterized his marriage as "falling apart" and his children as hating him.  He characterized himself as having "no sense of humor or patience for other people" and his temper as "explosive with internal rage."  He also reported difficulty remembering names, which he ascribed to his combat experiences because "the moment I remember a name, I have to care about you being injured or hurt."  He closed by stating: "I feel everyone close to me hates me, I have no friends, and family keeps their distance.  I do not see much of a future with them."

During a March 2009 VA treatment appointment, the treatment provider noted that, overall, the Veteran remained "stress-intolerant."  During an October 2009 VA treatment appointment, the treatment provider noted that the Veteran continued to be "hypersensitive interpersonally" and was "intolerant to excessive external stimulation, i.e., noise, lights, etc."  The treatment provider also noted that talk of Vietnam led to psychomotor agitation.  During a December 2009 VA treatment appointment, the treatment provider characterized the Veteran's PTSD as "serious."  

During a February 2010 VA treatment appointment, the treatment provider assigned a GAF score of 56.  The treatment provider noted the Veteran's current stressors as his PTSD, his irritability, his short fuse, memories, flashbacks, and relative withdrawal, but opined that he was "doing reasonably within the context of a low stress job, reasonable accommodations, and stability."  The treatment provider found the Veteran's coping skills and impulse control to be poor.  

In November 2010, the Veteran's treating VA psychiatrist wrote a letter to excuse the Veteran from jury duty "because of his psychiatric illness which affects his judgment."  The treatment provider characterized the Veteran's PTSD as "severe."

During an April 2011 VA treatment appointment, the treatment provider assigned a GAF score of 53.  During an August 2011 VA treatment appointment, the Veteran reported strained relationships with his three brothers.  During November 2011 and March 2012 VA treatment appointments, the treatment provider assigned a GAF score of 65.  

The Veteran was afforded a VA examination on April 17, 2012.  The Veteran reported that he continued to live with his spouse and one child.  He reported that he was isolated, hypervigilant, irritable, depressed, anxious, and had no friends.  He reported that, after losing many jobs, he worked alone repairing equipment and was in danger of being forced to resign due to his PTSD symptoms.  On examination, the examiner listed the Veteran's PTSD symptoms for rating purposes as depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  The examiner diagnosed PTSD and characterized the Veteran's overall level of functional impairment as occupational and social impairment with deficiencies in most areas.  Based primarily on this examination, VA increased the Veteran's disability rating for PTSD to 70 percent on and after April 17, 2012.  

During a May 2012 VA treatment appointment, the Veteran reported that he was coping well at work and hoped to take a vacation with his spouse soon.  The treatment provider noted that the Veteran "continues to have good insight into his anger and PTSD symptoms and knows how to calm himself down or remove himself from situations that agitate him although he does admit that his symptoms seem to be worse over the last year."  The treatment provider also noted that the Veteran was "very sensitive to loud noises and too much stimulus in general," "especially people who are loud."  The Veteran denied any hopelessness or suicidal ideation.  The treatment provider assigned a GAF score of 65.  Treatment providers continued  to assign a GAF score of 65 during treatment appointments through January 2014, at which point treatment providers ceased to include GAF scores.  

During an October 2012 VA treatment appointment, the Veteran reported functioning well at work despite having to deal with some difficult people.  He denied depression but reported fighting his irritability with people every day.  He reported that he did his best to stay busy because this "keeps him out of trouble."  

The Veteran was afforded an additional VA examination in October 2013.  The Veteran reported that his temper was getting worse and that his spouse and daughter would "shy away" from him when he was "in a mood."  He reported that he and his spouse "tolerate[d]" each other, but opined that his spouse and daughter were the main reason his condition was not much worse.  The Veteran also reported staying in frequent touch with his son.  He reported that he and his spouse went out occasionally but that he was too tired and upset to go anywhere for a vacation and came home from work too tired, achy and irritable to do anything.  He reported that his few friends were other veterans and that most of them had died or moved.  He reported not wanting to get involved with others.  He reported that his relationships with his coworkers were mixed and that he had little patience and would get intensely angry at some but kept his anger hidden.  The examiner noted a contrast between the April 2012 VA examiner's report and relatively positive VA treatment records; when asked to explain the discrepancy, the Veteran stated that he told his treatment providers that there were no problems and that this was the approach he learned in the Marine Corps.  

On examination, the examiner listed the Veteran's PTSD symptoms for rating purposes as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner diagnosed PTSD and characterized the Veteran's overall level of functional impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

During a March 2014 VA treatment appointment, the Veteran reported that his mood was stable but with periodic bad days when his PTSD symptoms were more severe.  During an August 2014 VA treatment appointment, the Veteran reported increased stress because he wanted to continue to work but his arthritis and PTSD symptoms were causing him to struggle.  

During a July 2015 VA treatment appointment, the Veteran reported increasing stress and frustration at work.  The treatment provider noted that "As in the past these issues have a profound effect on his PTSD symptoms."  The treatment provider noted that the Veteran "already struggles to cope with people under the best of circumstances and now feels he's at a point where he may not be able to continue to work and may need to retire early."

The Veteran also submitted a May 2016 letter from his treating VA psychologist.  The treatment provider noted that "While often appearing calm or only mildly anxious, [the Veteran] tends to mask his emotions and symptoms."  He listed the Veteran's symptoms as "avoidance, nightmares, flashbacks, recurrent and intrusive thoughts of Vietnam, sleep disturbance, hyperstartle responses, increased excitability, numbness of feelings (distanced emotionally from family), loss of some details regarding trauma, problems dealing with death (has often avoided wakes), angry outbursts and anxiety."  The treatment provider opined that the Veteran's symptoms caused "significant impairment" in social and occupational functioning.  

The Veteran was afforded an additional VA examination in August 2016.  The Veteran reported that he preferred to be left alone and was socially withdrawn, suspicious of his environment, uncomfortable in crowds, lacking motivation to perform errands and complete tasks, had periods of agitation at work and at home, was depressed a good portion of the time, had infrequent suicidal ideation (but not during the examination), increasingly disregarded his personal appearance, and had a decrease in attending to tasks for extended periods of time.  The examiner found noticeable limitations in the Veteran's social interaction and adaptation and that impairment at work might include visible difficulty in responding to real and perceived criticism, interacting with others in the community or at work, and responding appropriately to changes or stress in a work environment.  The examiner noted mild to moderate limitations in concentration, persistence, and pace and initiating or participating in activities of daily living.  The examiner opined that, in a work environment, the Veteran might have occasional difficulty in sustaining or focusing on tasks for extended periods of time, remembering and carrying out detailed tasks, working in close proximity to others, and completing a workday or week without being disrupted by psychologically-based symptoms.  The Veteran reported that he continued to be married and employed.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran was oriented in all spheres, he was appropriately dressed and well groomed, his speech was logical and goal-directed, he had been feeling somewhat agitated over the past few days, his affect was blunt, there was no evidence of a psychotic process or core, he did not report any suicidal or homicidal ideation, he acknowledged difficulty in attending to tasks for extended periods and mild memory loss, he seemed to have some insight, and his judgment was unimpaired.  The examiner diagnosed PTSD and indicated that the Veteran's overall functional impairment was best described as occupational and social impairment with deficiencies in most areas.  

During a September 2016 VA treatment appointment, the Veteran reported difficulty tolerating the work environment, significant difficulty dealing with coworkers, and that he planned to retire in spring 2017 due to these difficulties.  During a November 2016 VA treatment appointment, the treatment provider noted that the Veteran worked very hard to avoid triggers at work.  During a February 2017 VA treatment appointment, the Veteran reported that he continued to find work highly stressful.  The treatment provider noted that the Veteran's job was a "very triggering environment for his PTSD symptoms."  

VA received a statement from the Veteran in April 2017.  He reported that he retired at the end of March 2017 and that he had planned to work until 2019 but could no longer control his temper.  

The Veteran also submitted an April 2017 letter from his treating VA psychiatrist.  The treatment provider stated that the Veteran "has struggled at his job with his PTSD symptoms for many years and while he has certainly had periods when he's functioned better than others, the overall trend has been towards increasing difficulty coping with the work environment due to his symptoms."

The Veteran also submitted an April 2017 statement from his spouse, who reported that she had observed the Veteran's anxiety and irritability to worsen over time and that she found that the Veteran's VA treatment records did not accurately reflect this.  She characterized the Veteran's irritability as "constant and unprovoked."  She reported that, prior to his retirement, the Veteran came home from work every day and made statements about coworkers that she found "irrational" and "very paranoid."  She reported that he told her he had to retire so that he would not hurt anyone.  She also reported that, in the weeks since his retirement, his irritability and depression had worsened.  She noted that he "does not have a network of friends and does not fit into social situations." She reported that the family was never sure what stimulus, including dropping something or seeing something irritating on television, would cause a "full-blown meltdown" and that these "meltdowns" had recently developed a tendency to turn violent.  She reported that he would discuss people who had irritated him and make comments like "they better hope I don't see them again" or "lucky I wasn't dressed to go outside or he would have been sorry."  She characterized the Veteran's symptoms as steadily increasing and reported significant concern about "the violence in his remarks."  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his psychiatric symptoms and overall disability picture warrant an evaluation of 70 percent for PTSD with anxiety from May 4, 2006 to April 16, 2012.  The record contains evidence of impaired impulse control and inability to establish and maintain effective work and social relationships.  Most significantly, the record is replete with references to the Veteran's difficulty in adapting to stressful circumstances and its impact on his occupational functioning, including references to the Veteran as "stress-intolerant" and to the necessity of working in a low-pressure environment.  While the Veteran has not manifested all of the symptoms listed in the criteria demonstrating occupational and social impairment with deficiencies in most areas, the Board finds that Veteran's symptoms most nearly approximate those that warrant a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board does not, however, find the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms at any point during the period on appeal.  There has not been any evidence that the Veteran has had any of the symptoms listed in or similar to the criteria for a 100 percent rating during this period, with the possible exception of being a danger of hurting himself or others.   Self-harm and harming others are contemplated as part of the 100 percent criteria.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  However, with regard to that danger, there is nothing in the record to indicate that the Veteran has harmed himself or anyone else during the period on appeal and even the strongest descriptions of the Veteran's unprovoked irritability in his spouse's and daughter's lay statements characterize the Veteran's outbursts as unpredictable and strictly verbal.  Unpredictable outbursts are necessarily periodic instead of persistent, even if the underlying irritability is constant.  The Board finds that the descriptions of the Veteran's unprovoked irritability are more consistent with "unprovoked irritability with periods of violence" than "persistent danger of hurting self or others" and thus more consistent with a 70 percent rating than a 100 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Even the constant presence of some symptoms listed in the criteria for a 100 percent rating would be insufficient because the overall guiding criterion for a 100 percent rating is total occupational and social impairment.  38 C.F.R. § 4.130; see, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the Veteran's symptoms have not been shown to be so severe that he has total occupational and total social impairment.  The Veteran remained employed for nearly all of the period on appeal and the Veteran's subjective report that he retired because he feared being unable to control his temper does not establish that he was totally occupationally impaired, particularly when, as a VA treatment provider noted in February 2017, the Veteran's job was "a very triggering environment for his PTSD symptoms."  As for social functioning, the Veteran has been able to maintain some personal relationships, specifically with his spouse and children.  The Board acknowledges that these relationships are strained and that the Veteran's PTSD has limited his employment options, but that is reflected in the current 70 percent rating for "deficiencies in most areas."  

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which a 70 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the 70 percent rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board further finds that the GAF scores assigned to the Veteran, ranging from 45 to 65, do not provide a basis for assigning a rating in excess of 70 percent.  These scores are reflective, at most, of serious symptoms and serious impairment in social, occupational, or school functioning.  This level of impairment is adequately reflected in the assignment of a 70 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 100 percent rating.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms and other lay people's assertions regarding their observations of his psychiatric symptoms, which they are competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The lay evidence is also credible.  The symptoms described in those lay statements comport with the 70 percent rating that has now been assigned.  These lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, his impairment due to PTSD has been most consistent with a 70 percent disability rating throughout the period on appeal.  


ORDER

Entitlement to a rating of 70 percent, but no more, for PTSD with anxiety is granted from May 4, 2006 to April 16, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD with anxiety is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


